Dibell, C.
This is an appeal from an order of the district court denying the appellant’s motion for a new trial after a trial on an appeal from the prohate court to the district court.
On December 21, 1907, Gus H. Beaulieu was appointed administrator of We-sug upon the petition of his daughter Nancy Ain-e-waush. Beaulieu, as administrator, collected from the NicholsGhisholm Lumber Co., and the company voluntarily paid to him as *322administrator, $2,000, the full amount due upon a contract for the sale of timber by We-sug to the company.
By its judgment the district court in effect directed Beaulieu to account for this sum of $2,000.
1. It is found, and it is not in dispute, that Beaulieu as administrator received $2,000 from the Nichols-Chisholm Lumber Co., being the amount due on a contract which that company had with We-sug for the sale of the timber upon his allotment upon the White Earth. Indian Reservation. The balance was to be paid when the patent, issued. After his death a patent was issued.
There is no question but that Beaulieu should at once account for the money received,by him as administrator, unless there is something unusual which makes such result unjust. No one else claims, the fund. It is not of consequence whether We-sug could have collected it. The lumber company paid it. Beaulieu, as administrator,, claimed it. He took it by virtue of his authority as administrator.. He received it as an officer of the probate court and as its officer h& should account for it. See 19 Am. & Eng. An. Cas. 560.
2. The claim however is made that We-sug was not subject to the jurisdiction of the probate court because he was an Indian residing on the White Earth Reservation, maintaining tribal relations, and. not a citizen of the United States, and that the probate court was without jurisdiction of his estate. These facts do not appear from: the findings and the question is not sufficiently raised by the record. We do not decide whether the probate court has jurisdiction of the estate of an Indian allottee maintaining tribal relations, prior to> the issuance of a patent, though after the allotment, and after the Clapp .amendment (34 St. 325, 353).
Order affirmed.